                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION
                                    1:20-cv-00173-MOC-DCK

    JOHN CATURANO,                                             )
                                                               )
                            Plaintiff,                         )
                                                               )
    v.                                                         )           ORDER
                                                               )
    ARMCHEM INTERNATIONAL CORP.,                               )
                                                               )
                            Defendant.                         )

               THIS MATTER is before the Court on Defendant’s Motion to Transfer Venue Pursuant

to 28 U.S.C. § 1404(a), (Doc. No. 10). Having considered the motions and pleadings, the Court

grants Defendant’s motion to transfer venue.1

         I.       BACKGROUND

         This is an employment contracts case. Plaintiff John Caturano is a citizen and resident of

Buncombe County, North Carolina, and Defendant Armchem International Corporation

(“Armchem”) is a Florida corporation with its principal place of business in Broward County,

Florida. Armchem manufactures, sells, and distributes cleaning supplies, maintenance products,

and safety products throughout the United States, including in North Carolina.

         In July 2016, Armchem and Caturano entered into discussions about Caturano working as a



1 Also pending is Plaintiff’s motion to dismiss Armchem’s counterclaims. Because the Court is
transferring this action to the Southern District of Florida, the Court will not adjudicate
Plaintiff’s pending motion, and the entire action, including the motion to dismiss, will be
transferred.



                                                    -1-




              Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 1 of 17
National Sales Manager for Armchem in North Carolina. In late July 2016, Caturano traveled to

Armchem’s headquarters in Broward County, Florida, where the parties finalized Caturano’s

employment terms. From July 2016 until his resignation in December 2019, Caturano worked as

Armchem’s sales manager in North Carolina.

       The core of this dispute is the nature of the parties’ employment contract. The parties

disagree over whether a written employment agreement even exists and therefore whether a

forum selection clause and noncompete agreement in that written contract are enforceable

against Caturano. Armchem alleges that, during Caturano’s meeting at Armchem headquarters

in 2016, Caturano signed an Employment Agreement (“Employment Agreement,”), and a

Noncompetition, Nonsolicitation, and Confidentiality Agreement (“Noncompetition

Agreement”). According to Armchem, Caturano initialed every page of both agreements.

Furthermore, according to Armchem, Yanette Mantro, a Florida notary public, notarized the

Noncompetition Agreement, and Nicole Marganelli, Armchem’s Human Resources Director,

witnessed the signing of both agreements. Armchem has submitted a notarized version of the

Noncompetition Agreement that appears to bear Caturano’s signature, as well as the sworn

declarations of both Ms. Mantro and Ms. Marganelli. (Doc. No. 11-2: Decl. of Yanette Mantro;

Doc. No. 11-3: Decl. of Nicole Marganelli). Armchem has also submitted a sworn declaration of

Armchem’s chief executive officer, Andrew Brahms, who states that he attended the July 2016

meeting and that all sales managers hired by Armchem, including Caturano, were required to

sign the Noncompetition Agreement as a condition of employment with Armchem. (Doc. No.

11-4: Decl. of Andrew Brahms).



                                               -2-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 2 of 17
        The non-compete clause in the Noncompetition Agreement provides, in part, that the

employee agrees:

        after termination or severance, whether for cause or no cause, from his or her
        position as an Employee of ARMCHEM for a period of two years not to compete,
        directly or indirectly, by engaging in a business or business venture which is
        identical, similar and/or substantially similar to the business of ARMCHEM
        within any territory or geographic region serviced by ARMCHEM, its employees
        or associates.

(Doc. No. 11-2 at p. 8: “Noncompetition, Nonsolicitation, and Confidentiality Agreement,”

attached to Decl. of Yanette Mantro). The Noncompetition Agreement also includes choice of

law and choice of venue provisions, stating:

        Governing Law and Venue. This Agreement shall be governed by and construed
        in accordance with the local laws of the State of Florida without reference to that
        state’s rules regarding choice of law. Any litigation arising hereunder shall be
        instituted, at the election of the Company, in the State or Federal Courts
        encompassing Broward County, Florida. All Parties agree that venue shall be
        proper in Broward County, Florida for all such legal or equitable proceedings.

(Id. at p. 10).

        Employee herein expressly acknowledges and consents to personal jurisdiction in
        Florida with respect to any and all disputes arising from this Agreement ….
        Employee further hereby recognizes and consents that in the event of breach of
        the Agreement, he or she will be haled into court in Florida, and that the
        Agreement is enforceable by Florida courts.

(Id. at p. 9).

        Caturano adamantly disagrees with Armchem’s factual claims. In fact, in his own sworn

declaration, he denies signing any written agreements. (Doc. No. 16-1: Decl. of John Caturano).

According to Caturano, he had previously worked for Armchem as a National Sales Manager

from 2006 to 2015. In 2016 Armchem’s CEO Brahms contacted Caturano to see if he would



                                                -3-




      Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 3 of 17
return to work for Armchem as a National Sales Manager. Caturano asserts he told Brahms that,

as a condition of returning to work for Armchem, he would agree to be employed only as an

independent contractor paid through his sole proprietorship. He also asserts that he refused to

sign a noncompete clause with Armchem, stating that “I was personally quite adamant that I

would not [return to Armchem] if it involved my signing a non-competition agreement in favor

of Armchem.” (Doc. No. 16-1 at ¶ 11). Caturano asserts that, after he advised Brahms of these

terms, he travelled to Armchem’s Florida headquarters to confirm their “handshake deal”

without any written agreement. He asserts that he met with Armchem’s entire sales manager

team on July 23, 2016.

       Caturano asserts that neither Marganelli nor Mantro attended the meeting, and he denies

ever signing any written agreement. Specifically, he states in his sworn declaration, “At no time

during this July 23, 2016, meeting did I sign an employment agreement with Armchem, or any

type of contract containing a non-competition or other form of restrictive covenant.” (Id. at ¶

21). Caturano asserts that he first saw the Noncompetition Agreement only after leaving the

company in 2019, but he asserts that the handwriting on the agreement is not his. (Id. at ¶ 23).

In short, Caturano claims he never signed a non-competition agreement—or any other written

agreement—related to his employment with Armchem.

       Shortly after resigning his position at Armchem, Caturano went to work as a sales

 manager for Momar, Inc., a direct competitor of Armchem. Armchem claims that Caturano

 has violated the terms of the disputed Noncompetition Agreement by, among other things,

 soliciting employees from Armchem to work for Momar and otherwise using confidential



                                                -4-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 4 of 17
 information he learned while at Armchem.

         Armchem sent Caturano a cease and desist letter dated May 12, 2020, accusing him of

 violating the Noncompetition Agreement. Caturano responded by filing an action for

 declaratory relief in the North Carolina Superior Court of Buncombe County on May 29,

 2020, pursuant to N.C. GEN. STAT. § 1-253, in which he seeks a judgment that the

 Noncompetition Agreement is “void and unenforceable as a matter of law” because: (1) when

 he agreed to work for Armchem, he agreed to do so through his sole proprietorship, and

 therefore he was not an Armchem employee; (2) Armchem never paid him—it only paid his

 sole proprietorship; (3) Caturano never signed the Noncompetition Agreement; and (4) the

 Noncompetition Agreement is, in any event, unenforceable as unduly onerous, overly broad,

 and violates the law and public policy of North Carolina. See (Doc. No. 1-1).

         Armchem removed the case to this Court on July 6, 2020, based on diversity jurisdiction

 under 28 U.S.C. § 1332. On July 13, 2020, Armchem filed its Motion to Transfer, Answer,

 and Counterclaims, seeking to have this action transferred to the Southern District of Florida.

 On August 12, 2020, Caturano filed his own motion to dismiss Armchem’s counterclaims, and

 that motion is pending. Both parties have responded to the respective motions.

   II.      STANDARD OF REVIEW

   Armchem has moved to transfer this action based on the forum selection clause in the

Noncompetition Agreement and, alternatively, under 28 U.S.C. § 1404(a) for the convenience of

the parties and witnesses. Because the parties dispute whether they actually ever agreed to

litigate their claims in the Southern District of Florida—i.e., whether Caturano signed the written



                                                -5-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 5 of 17
agreement containing the forum selection clause—the Court will turn to whether a transfer of

venue is appropriate under Section 1404(a). Title 28 U.S.C. § 1404(a) provides: “For the

convenience of parties and witnesses, in the interest of justice, a district court may transfer any

civil action to any other district or division where it might have been brought or to any district or

division to which all parties have consented.” Under the plain language of Section 1404(a), the

court must first consider whether the action could have been brought in the transferee district. If

the answer is yes, the court then applies a balancing test and considers various factors in deciding

whether transfer is appropriate. See Cohen v. ZL Techs., Inc., No. 3:14-CV-00377-FDW, 2015

WL 93732, at *2 (W.D.N.C. Jan. 7, 2015).

       If venue in the transferee district is proper, the Court must then consider the following

factors in deciding whether the matter should be transferred: (1) the plaintiff's initial choice of

forum; (2) the residence of the parties; (3) the relative ease of access of proof; (4) the availability

of compulsory process for attendance of witnesses and the costs of obtaining attendance of

willing witnesses; (5) the possibility of a view of the premises by the jury, if relevant; (6) the

enforceability of a judgment, if obtained; (7) the relative advantages and obstacles to a fair trial;

(8) other practical problems that make a trial easy, expeditious, and inexpensive; (9) the

administrative difficulties of court congestion; (10) the interest in having localized controversies

settled at home and the appropriateness in having the trial of a diversity case in a forum that is at

home with the state law that must govern the action; and (11) the avoidance of unnecessary

problems with conflict of laws. Scholl v. Sagon RV Supercenter, LLC, 249 F.R.D. 230, 239

(W.D.N.C. 2008).



                                                  -6-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 6 of 17
          Unless the balancing of these factors weighs strongly in favor of the defendant, the

plaintiff’s choice of forum generally should not be disturbed. Collins v. Straight, Inc., 748 F.2d

916, 921 (4th Cir. 1984). Moreover, the court must analyze the eleven factors based on quality,

not just quantity. Cohen v. ZL Techs., Inc., 2015 WL 93732, at *2 (citing Jim Crockett

Promotions, Inc. v. Action Media Grp., Inc., 751 F. Supp. 93, 96 (W.D.N.C. 1990)). On a

motion to transfer, the facts as alleged in the complaint are accepted as true and all reasonable

inferences are drawn in the plaintiff’s favor. Century Furniture, LLC v. C & C Imps., Inc., No.

1:07cv179, 2007 WL 2712955, at *2 (W.D.N.C. Sept. 14, 2007). Finally, “in deciding a motion

to transfer venue, the Court focuses on the claims made at the time of filing and not on

counterclaims brought by the party seeking transfer.” RWIP, LLC v. Grand Image, Ltd., No.

1:11-CV-01855-MHS, 2012 WL 13008640, at *3 (N.D. Ga. May 21, 2012) (citing Hoffman v.

Blaski, 363 U.S. 335, 344 (1960)).

   III.      DISCUSSION

   A. Section 1404(a) Statutory Language—Whether this Action Could Have Been

          Brought in the Southern District of Florida

   Under the plaintiff language of Section 1404(a), the Court must first consider whether this

action could have been brought in the Southern District of Florida. Since Armchem is a citizen

and resident of Broward County, Florida, this case could have been brought in the Southern

District of Florida. 28 U.S.C. § 1391(c) (a corporation defendant is a resident in any judicial

district in which it is subject to the court’s personal jurisdiction). Having determined that venue

is proper in the Southern District of Florida, this Court will now consider the eleven factors listed



                                                  -7-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 7 of 17
above.

    B. Balancing Test—Application of the Relevant Factors in Determining Transfer

under Section 1404(a)

         1.     Initial Choice of Forum

         As noted, Caturano initially chose the North Carolina Superior Court of Buncombe

County as his preferred forum since he filed this action there. Although the court ordinarily

gives the plaintiff’s choice of forum considerable weight, that weight is diminished when the

conduct giving rise to the complaint did not occur in the forum. Hames v. Morton Salt, Inc.,

3:11cv570-MOC-DSC, 2012 WL 1247201, at *2 (W.D.N.C. Apr. 13, 2012) (citing Parham v.

Weave Corp., 323 F. Supp. 2d 670, 674 (M.D.N.C. 2004)). Indeed, the weight given to the

plaintiff’s choice of forum is proportionate to the relation between the forum and the cause of

action. Parham, 323 F. Supp. 2d at 674. Further, the plaintiff’s choice of forum is accorded

somewhat less weight in a removal action. First Fin. Bank v. CS Assets, LLC, No. CIV.A. 08-

0731WSM, 2009 WL 1211360, at *6 (S.D. Ala. May 4, 2009); Sky Techs. Partners, LLC v.

Midwest Research, 125 F. Supp. 2d 286, 292 (S.D. Ohio 2000).

         Here, Caturano’s cause of action bears little relation to North Carolina. That is, his claim

for declaratory relief does not ask the Court to determine whether he violated the

Noncompetition Agreement based on his conduct in North Carolina.2 Rather, he is asking the


2 Although Armchem’s counterclaims involve conduct that occurred in North Carolina, this has
no relevance to Armchem’s motion to transfer. As noted, “in deciding a motion to transfer venue,
the Court focuses on the claims made at the time of filing and not on counterclaims brought by
the party seeking transfer.” RWIP, LLC v. Grand Image, Ltd., 2012 WL 13008640, at *3.



                                                 -8-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 8 of 17
Court to enter a judgment “declaring that the Noncompetition Agreement purportedly between

Caturano and Armchem is void and unenforceable as a matter of law.” (Doc. No. 1-1, “Prayer

for Relief,” ¶ (a)). This claim calls on the Court to evaluate the agreement that Caturano entered

into in Florida with a Florida corporation, and which Armchem argues was entered into in front

of witnesses and attested to by a Florida notary public. Moreover, although Caturano states in

his declaration that he was living in Asheville, North Carolina, at the time in question, he filled

out an IRS Form W-9 indicating he was a Florida resident at that time. (Doc. No. 3-3, Ex. C,

(“IRS Form W-9”).

       Caturano’s claim for declaratory relief also requires an interpretation of Florida law.

For questions of contract formation and validity, federal courts apply state law. Muriithi v.

Shuttle Exp., Inc., 712 F.3d 173, 179 (4th Cir. 2013). Given that this action is in this Court

based on diversity jurisdiction and the validity of the forum selection clause is disputed, the

Court must apply the choice of law rules of North Carolina, the forum state. Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Under North Carolina choice of law rules for

claims sounding in contract, the governing law is determined by lex loci contractus, or the law

of the place where the contract was formed. Fortune Ins. Co. v. Owens, 351 N.C. 424, 428, 526

S.E.2d 463, 466 (2000). The place where a contract is formed is determined by the “place at

which the last act was done by either of the parties essential to a meeting of the minds.” Key

Motorsports, Inc. v. Speedvision Network, LLC, 40 F. Supp. 2d 344, 347 (M.D.N.C. 1999)

(quoting Fast v. Gulley, 271 N.C. 208, 212, 155 S.E.2d 507, 510 (1967)). Here, regardless of

whether the parties’ employment contact was oral (as Caturano contends), or written (as



                                                 -9-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 9 of 17
Armchem contends), by Caturano’s own allegations, the parties entered into the contract in

Florida.3

            In sum, all of the transactions involved in Caturano’s claim for declaratory relief

    occurred in Florida, involve Florida witnesses, are made against a Florida corporation, and

    involve him representing (at least to the IRS) that he was a Florida resident at that time.

    Further, since the employment contract was entered into in Florida, Caturano’s claim requires

    interpretation of Florida law. Moreover, because Caturano initially chose state court, rather than

    federal court, the Court affords somewhat less weight to Caturano’s preferred forum. Given these

    considerations, the first factor weighs in favor of transfer to the Southern District of Florida.

          2.      The Residence of the Parties

          It is undisputed that Caturano is a resident of this district, and Armchem is a Florida




3
  In response to the motion to transfer venue, Caturano now contends that the employment
agreement was made over the phone while he was in North Carolina. However, he alleged as
follows in his Complaint:

              10. As negotiations over this arrangement progressed, in late July 2016,
          Caturano travelled to Armchem's headquarters in Florida to discuss his potential
          engagement by Armchem.
              11. In an-person meeting in Florida on July 23, 2016, Caturano and
          Armchem's owner, Andy Brahms, orally agreed that Caturano would represent
          Armchem as a Sales Manager in the territory of North Carolina, acting through
          his sole proprietorship.
              12. At no time during this July 23, 2016 meeting did Caturano sign any
          written contract commemorating his arrangement with Armchem; the
          arrangement was agreed to orally and was described as a "handshake deal."
          Multiple witnesses were present at this July 23, 2016 meeting.

(Doc. No. 1-1 at ¶¶ 10-12: Compl.) (emphases added).


                                                   -10-




       Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 10 of 17
corporation with its principal place of business in Florida. Because each party resides in a

different state, this factor is neutral. E.g., Commercial Equip. Co. v. Barclay Furniture Co., 738

F. Supp. 974, 977 (W.D.N.C. 1990).

       3.      The Relative Ease of Access of Proof and the Availability and Costs of

Witnesses

       Next, as to the third and fourth factors—the relative ease of access or proof and the

availability and costs of witnesses—traditionally, “[t]he convenience of witnesses, particularly

nonparty witnesses important to the resolution of the case, is often cited as the most significant

factor in ruling on a motion to transfer … One strong argument against transfer is that the

original forum will be the most convenient for the witnesses. And when transfer will better serve

the convenience of the witnesses, the motion under Section 1404(a) is more likely to be granted. ”

15 WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 3851 (4th ed.) (collecting cases).

The party asserting witness inconvenience must proffer sufficient details respecting the witnesses

and their potential testimony for the court to assess the materiality of evidence and the degree of

inconvenience. Capital One Fin. Corp. v. Drive Fin. Servs., L.P., 434 F. Supp. 2d 367, 375–76

(E.D. Va. 2006).

         Again, Caturano’s claim turns on the question of contract formation, which primarily

 involves events that occurred during Caturano’s meeting at Armchem’s headquarters in

 Florida. The evidence to resolve these issues includes documents and personnel records in

 Armchem’s possession in Florida, as well as the testimony of witnesses, three of whom are

 Florida residents—Yanette Mantro, the Florida notary public who purportedly notarized the



                                                -11-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 11 of 17
 Noncompetition Agreement; Nichole Marganelli, Armchem’s Human Resources Director,

 who purportedly witnessed the signing of both agreements; and Armchem’s chief executive

 officer, Andrew Brahms. Besides himself, Caturano has identified two other witnesses, one of

 whom is a Florida resident, (Doc. No. 16-3: Denson Decl.), and one of whom is a Georgia

 resident, (Doc. No. 16-3: Kempton Decl.). Accordingly, Florida is the preferred venue to

 compel the non-party witnesses. So far, neither party has identified a non-party witness who

 is a North Carolina resident. In fact, the only non-party witness identified so far who does not

 live in Florida lives in Georgia. The Georgia resident’s attendance at trial would be equally

 difficult to compel in either Florida or North Carolina.

         Further, resolving the issue of the terms of the contract between the parties will also

 involve evidence in the form of documents that Armchem keeps at its headquarters, such as

 Caturano’s personnel file, his payment records, and any other documents involved in

 recruiting and retaining him as an employee. Because most of the anticipated non-party

 witnesses and the documents involved in the litigation of Caturano’s claim will be in Florida,

 these two factors favor transfer.

       4.      View of the Premises by the Jury, Enforceability of a Judgment, and Relative

Advantages/Obstacles to Fair Trial

       The Court considers the next three factors—whether transfer affords the possibility of a

view of the premises by the jury, if relevant; allows for the enforceability of a judgment, if

obtained; and balances the relative advantages and obstacles to a fair trial. First, as to whether

the jury can view the premises, this factor is not relevant since the issue here involves only a



                                                -12-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 12 of 17
contract dispute. As to the last two of these three factors, it is clear that the Southern District of

Florida, as a sister federal district court, can enforce judgments and affords the parties the

possibility of a jury trial, which would favor transfer on both factors. As to any relative

obstacles or advantages for a fair trial, it is not necessary to probe as to whether this district or

the Southern District of Florida would provide one side or the other any “home field” advantage,

as any advantage would go both ways. See Rice v. Bellsouth Adver. & Pub. Corp., 240 F. Supp.

2d 526, 530 (W.D.N.C. 2002). The Court therefore finds that these factors are neutral.

        5.      Other practical problems that make a trial easy, expeditious, and

inexpensive.

        As to the next factor—practical problems that makes a trial easy, expeditious, and

inexpensive, motions to transfer are not to be granted merely to shift the inconvenience from one

party to another. Jim Crockett Promotions, Inc., 751 F. Supp. at 95. Here, either forum presents

practical problems such as travel and accommodations for the parties and their counsel. See

Rice, 240 F. Supp. 2d at 530. Even so, the clear focus of this case involves activities, evidence,

and witnesses in the Southern District of Florida. Most of the witnesses in this action would

have to travel from Florida to North Carolina. So far, the only North Carolina resident identified

as a potential witness is Caturano.

        The Court further notes that if the forum selection clause is subsequently deemed to be

valid, then this action would have to be transferred to the Southern District of Florida. If the

Court wishes to cure these problems by transferring at a later time, then this will increase the

time, expense, and delay of the litigation. On the other hand, if the case is transferred now but it



                                                  -13-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 13 of 17
turns out that the venue provision is not valid, it would have been transferred as a matter of this

Court’s discretion. Thus, this consideration weighs in favor of transfer.4

       Finally, Caturano argues that none of the parties’ attorneys are licensed in Florida and,

therefore, transferring the action to Florida, where the parties will have to engage local counsel,

will result in additional delay and expense for the parties. The inconvenience caused to the

parties by having to retain local counsel is given little weight on a motion to transfer. Chicago,

R. I. & Pac. R.R. v. Igoe, 220 F.2d 299, 304 (7th Cir. 1955); Mims v. Proctor & Gamble Distrib.

Co., 257 F. Supp. 648, 657 (D.S.C. 1966).

       In sum, in assessing practical problems that make a trial easy, expeditious, and

inexpensive, the Court finds that this factor weighs significantly in favor of transfer.

       6.      Administrative Difficulty of Court Congestion

       As for court congestion, statistics show that, as of June 30, 2020, the Southern District of

Florida has had more than five times the number of filings this Court has had and similarly, that

this Court has far fewer currently pending cases than the Southern District of Florida. (Doc. No.

11, Ex. 5 (“Case Management Stats”)). In determining court congestion, however, the Court


4 The Court notes that, in arguing for transfer, Armchem cites to the Supreme Court’s ruling that
a “[a] proper application of § 1404(a) requires that a forum-selection clause be “given controlling
weight in all but the most exceptional cases.”” Atl. Marine Constr. Co. v. United States Dist.
Court, 571 U.S. 49, 59–60 (2013). The Court does not apply this rule, however, as there is a
dispute as to whether Caturano agreed to be bound by a forum selection clause in the first
instance. Thus, the Court’s decision here does not rest on its assumption that a forum selection
clause exists and is enforceable. Rather, the Court simply accepts that it is possible that a court
may hold, at some point, that the forum selection clause was part of the parties’ agreement.
Thus, it makes practical sense for this Court to go ahead and transfer the action now, rather than
potentially later.



                                                -14-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 14 of 17
must also consider the number of judges on a court, the court’s resources, infrastructure, and the

nature of the cases constituting the court’s caseload. Those qualities can be determined with

reference to the court’s median time from filing to disposition. In this district, the median time

from filing to disposition for civil cases is 8.7 months. Id. The time from filing to trial in civil

cases for 2019 was 21.5 months. Id. In the Southern District of Florida, the median time from

filing to disposition for civil cases is 3.7 months and the median time from filing to trial is 16

months. Id. These metrics show more court congestion in this district. Accordingly, this factor

favors transfer.

       7.      Interest in Localized Controversies Settled at Home

       As to the interest in having localized controversies settled at home, the center of gravity

in this case is Florida, as this is where the parties entered into the employment contract and

where several witnesses contend that they witnessed the signing of the non-compete and

employment agreement at issue in this case. Caturano argues that North Carolina has the greater

local interest in the controversy because it involves a North Carolina resident and employee. He

further argues that, assuming the written contract is found to be valid, North Carolina has a

significant interest in whether a restrictive covenant in a non-competition agreement is too

onerous to be enforced under North Carolina public policy. That argument, however, is based on

the assumption that this Court should consider Armchem’s counterclaims but, as noted, those

counterclaims are irrelevant for purposes of this transfer motion. The only controversy for the

Court’s consideration is the nature of the agreement that the parties entered into when Caturano

was at Armchem’s headquarters in Florida. Because that controversy presents questions of



                                                 -15-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 15 of 17
contract law that the State of Florida has an interest in seeing correctly interpreted and enforced,

this factor favors transfer to that venue.

       8.      Avoidance of Conflict of Laws Issues

       Next, as to conflict of laws rules, the Court must apply the choice of law of the forum

state in which it sits. Klaxon, 313 U.S. at 496. Under North Carolina choice of law rules, for

claims sounding in contract, the governing law is determined by lex loci contractus, or the law of

the place where the contract was formed. Fortune Ins., 351 N.C. 424, 428, 526 S.E.2d 463, 466

(2000). If the forum were Florida and that court applied Florida choice of law rules, the outcome

would be the same. Jemco, Inc. v. United Parcel Serv., Inc., 400 So. 2d 499, 500–01 (Fla. Dist.

Ct. App. 1981) (citations omitted). Since a transfer to Florida would not create an unnecessary

problem with conflicts of laws, this factor is neutral.

                                             CONCLUSION

         In sum, in determining whether to transfer this action under Section 1404(a), the Court

 has considered the relevant factors both quantitively and qualitatively, and the Court finds that

 the factors overall favor transfer of venue to the Southern District of Florida. The nonparty

 witnesses most critical to the issue of contract formation are in Florida. Furthermore, because

 Florida law applies to the claims sounding in contract, the Florida courts have a greater interest

 in handling this litigation. A transfer to the Southern District of Florida now will also avoid the

 problems of increased time, expense, delay, and prejudice that will result if a court finds the

 choice of venue provision in the written agreement is enforceable.

         For the reasons stated herein, the Court grants Defendant’s motion to transfer this action



                                                 -16-




     Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 16 of 17
                to the Southern District of Florida.

                                                       ORDER

               IT IS, THEREFORE, ORDERED that:

                   1) Defendant’s Motion to Transfer Venue (Doc. No. 10) is GRANTED.

                   2) This action is hereby TRANSFERRED to the Southern District of Florida.




Signed: October 13, 2020




                                                          -17-




                    Case 1:20-cv-00173-MOC-DCK Document 19 Filed 10/14/20 Page 17 of 17
